Opinion issued October 1, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00130-CV
                            ———————————
                       IN RE ANGELA CANTU, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Angela Cantu, filed a petition for a writ of mandamus challenging the

trial court’s February 22, 2019 order that “lifted” a “prior no movement order” and

permitted the Department of Protective Services “to place the children with relatives

in Panama.”1 On February 26, 2019, we stayed the trial court’s February 22, 2019



1
      The underlying case is In the Interest of L.D.H. and J.J.R.G., Children, Cause No.
      2015-01818J-A, pending in the 313th Judicial District Court of Harris County,
      Texas, the Honorable Natalia Oakes presiding.
order. On April 23, 2019, we granted relator’s unopposed motion to abate this

original proceeding “while the parties pursue[d] their resolution of th[e] case.”

Relator has filed an unopposed motion to reinstate this original proceeding and to

dismiss her petition.

      We grant relator’s motion, reinstate this original proceeding, lift the stay

imposed by our February 26, 2019 order, and dismiss the petition for writ of

mandamus. We further dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2